Citation Nr: 0202335	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  96-13 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for a chronic skin 
disorder to include tinea pedis claimed as the result of 
Agent Orange exposure.  

3.  Entitlement to service connection for a chronic back 
disorder.  

4.  Evaluation of the veteran's bilateral pes planus, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service




WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from September 1971 to August 
1973.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Atlanta, Georgia, Regional Office (RO) which, in 
pertinent part, denied service connection for a psychiatric 
disorder to include post-traumatic stress disorder (PTSD); a 
chronic skin disorder to include tinea pedis claimed as the 
result of Agent Orange exposure; and bilateral pes planus.  
In March 1996, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  In 
March 1996, the RO granted service connection for bilateral 
pes planus and assigned a noncompensable evaluation for that 
disability.  

In October 1996, the veteran submitted a notice of 
disagreement with the evaluation assigned for his bilateral 
pes planus.  In April 1997, the RO increased the evaluation 
for the veteran's bilateral pes planus from noncompensable to 
10 percent.  In August 1997, the veteran was afforded a 
hearing before a VA hearing officer.  In November 2000, the 
RO, in pertinent part, denied service connection for a 
chronic back disability to include degenerative disc disease.  
The veteran has been represented throughout this appeal by 
the Georgia Department of Veterans Service.  


REMAND

In his December 2000 notice of disagreement, the veteran 
requested a personal 


hearing.  In a December 2000 Appeal to the Board (VA Form 9), 
the veteran requested a hearing before a Member of the Board 
sitting at the RO.  In a July 2001 Appeal to the Board (VA 
Form 9), the veteran reiterated his request for a hearing 
before a Member of the Board sitting at the RO.  The 
requested hearing has not been scheduled.  Accordingly, this 
case is REMANDED for the following action:

The RO should schedule the veteran for 
the requested hearing before a Member of 
the Board sitting at the RO.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 2001) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No 


inference should be drawn regarding the final disposition of 
the veteran's claims.  



		
	J. T. Hutcheson
Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


